4Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 6/4/2019.  Accordingly, claims 1- 16 are pending.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7 & 9-16—in particular Independent claims 1 & 7—are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “sampling, extracting, determining, weighting, classifying, labeling and aggregating…” data. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. But for the “camera…remote computing system…and vehicle memory” language, the claims encompass a user simply comparing the collected data to a predetermined/configurable threshold in his/her mind. The mere nominal recitation of a processor and memory does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite the elements of sampling, extracting, determining, weighting, classifying, labeling, aggregating, and that a generic computer preform these steps. The sampling, extracting and determining steps are recited at a high level of generality (i.e., as a general means of receiving/transmitting and storing data for use in the classifying, labeling and aggregating steps), and as such they amount to mere data gathering, which is a insignificant extra-solution activity. The processor that performs the classifying, labeling and aggregating steps is recited at a high level of generality, and merely automates the classifying, labeling, and aggregating steps. Each of the additional limitations are no more than mere instructions to apply the exception using a generic computer component (the remote computing system/processor). The combination of these additional elements are no more than mere instructions to apply the exception using a generic computer component (the processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
For the receiving, comparing, calculating and storing steps were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
As per claims 3-7 & 9-16 they are all depending from claims 1 and 7 and as such are rejected for having the same deficiencies a presented above with respect to claims 1 and 7. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 & 7 of U.S. Patent No. 9, 928, 432 B1 and claims 1 & 10 of U.S. Patent No. 10, 430, 695 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, as depicted in the diagram below (with exemplary claim 1 from each respective case):
16/430,810
16/011437 
9,928,432 B1
1: A method for determining event data comprising:
sampling a first image stream within a first-time window at an interior-facing camera of an onboard vehicle system, wherein the onboard vehicle system is integrated into a mountable unit coupled to a vehicle at a single interior location;

extracting interior activity data, comprising a driver distraction event from the first image stream;

determining an interior event based on the interior activity data; 

sampling a second image stream within a second time window at an exterior- facing camera of the onboard vehicle system, wherein the first- and second-time window are coextensive;

extracting exterior activity data from the second image stream; 










determining an exterior event based on the exterior activity data;






correlating the interior event with the exterior event to generate combined event data, comprising: determining a distraction weight based on the driver distraction event; determining a severity of the exterior event; and weighting the severity of the exterior event by the distraction weight, wherein the combined event data comprises a distraction-weighted exterior event; 

automatically classifying the combined event data to generate an event label; automatically labeling the first image stream within the first-time window and the second image stream within the second time window with the event label to 


transmitting the labeled training data to a remote computing system; and

aggregating the labeled training data at the remote computing system with a corpus of labeled training data, wherein the corpus of labeled training data is received from a plurality of onboard vehicle systems operating in a plurality of vehicles.
1: A method for determining event data comprising:
sampling a first image stream within a first time window at an interior-facing camera of an onboard vehicle system, wherein the onboard vehicle system is integrated into a mountable unit coupled to a vehicle at a single interior location;





extracting interior activity data, comprising a driver gaze direction, from the first image stream;






sampling a second image stream within a second time window at an exterior-facing camera of the onboard vehicle system, wherein the first and second time window are coextensive;



extracting exterior activity data from the second image stream; determining an interior event based on the interior activity 


determining an exterior event based on the exterior activity data, comprising determining that a distance between the vehicle and an object depicted in the first region of the second image stream has fallen below a threshold distance;

correlating the interior event with the exterior event to generate combined event data, comprising determining that the driver gaze direction overlaps with the first region of the second image stream at a time point within the first time window;










automatically classifying the combined event data to generate an event label; and
automatically labeling the first image stream within the first time window and the second image stream within the second time window with the event label to generate labeled training data; 






transmitting the labeled training data to a remote computing system; and


aggregating the labeled training data at the remote computing system with a corpus of labeled training data, wherein the corpus of labeled training data is received from a plurality of onboard vehicle systems operating in a plurality of vehicles.

1: A method comprising:
recording a first video with an external-facing camera mounted to a vehicle;
detecting an object from the first video;
determining object parameters for the object from the first video;
recording a second video with an internal-facing camera mounted to the vehicle;
determining a user behavior score based on the second video;
generating a risk map for the vehicle, the risk map comprising a risk score for each of a set of positions within a volume proximal the vehicle, each risk score calculated using a parametric module based on the user behavior score and object parameters;
detecting a near-collision event, comprising detecting a risk score within the risk map exceeding a threshold score; storing a segment of the first video encompassing the near-collision event in response to detecting the near-collision event; and 
2:  The method of claim 1, further comprising: aggregating a plurality of first video segments associated with near-collision events from a plurality of vehicles; for each of the plurality of first video segments, storing a user response recorded during the near-collision event in association with the respective first video; labeling each first video segment with the cause of the respective near-collision event; filtering the plurality of first video segments based on the respective cause; and training an autonomous vehicle control module based on the filtered plurality of first video segments and the respective user responses, wherein the autonomous vehicle control module controls autonomous operation of an autonomous vehicle. 

7: The method of claim 1, wherein the interior-facing camera is statically mounted at a known orientation relative to the exterior-facing camera by a common housing, wherein the first video is concurrently recorded with the second video, the method further comprising determining a driver gaze direction relative to the object based on the second video and the orientation, wherein the user behavior score is determined based on the driver gaze direction relative to the object. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on 9-9:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MACEEH . ANWARI
Primary Examiner
Art Unit 3663



	
	/MACEEH ANWARI/               Primary Examiner, Art Unit 3663